Citation Nr: 0947543	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-18 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Roanoke, Virginia.


FINDING OF FACT

The Veteran's PTSD has resulted in difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation for PTSD 
have been met throughout the course of the appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran's status has been substantiated.  The Board notes 
that in a May 2005 letter, the RO provided the Veteran with 
notice that informed him of the evidence needed to 
substantiate his claim  The letter also told him what 
evidence he was responsible for obtaining and what evidence 
VA would undertake to obtain.  The letter also told him to 
submit relevant evidence in his possession.  The above letter 
also told the Veteran what was necessary to substantiate the 
claim..

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, the Veteran was provided with notice as to the 
disability rating and effective date elements of the claim in 
March 2006.  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all evidence necessary to decide this claim has been 
obtained.  No other relevant records have been identified.  
The Veteran has also been afforded several VA examinations.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, his ability to testify 
at a hearing if so desired which he requested but failed to 
report for, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  Based upon the foregoing, the duties to notify and 
assist the Veteran have been met, and no further action is 
necessary to assist the Veteran in substantiating this claim.  


PTSD

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent evaluation is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125, 4.130.

GAF scores between 71 to 80 is indicative that, if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more that slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  Scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

In April 2005, the Veteran requested an increased evaluation 
for his PTSD.  

In response to his request, the Veteran was afforded a VA 
examination in June 2005.  At the time of the examination, 
the Veteran reported that he felt like he had a wall around 
him.  He stated that he could not get close to people and 
that he had to avoid anything that reminded him of Vietnam.  
The Veteran noted having irritability, exaggerated startle 
response, hypervigilance, and insomnia.  He reported using 
marijuana to relax.  He also noted having several glasses of 
alcohol after dinner each night.  The Veteran had no 
intention of stopping either.  It was his belief that his 
PTSD symptoms had gotten him fired from his last job and that 
the symptoms had been a problem for him with his jobs and 
relations in general.  He noted that he would snap at his 
children even though they had done nothing wrong.  The 
Veteran denied any symptoms that were consistent with mania, 
panic disorder, psychosis, or lethality.  He noted that his 
symptoms were a lot better on Zoloft and when talking in 
therapy.  The problems were still there but in a lesser form.  
The Veteran had not been hospitalized for psychiatric 
problems.  

Mental status examination revealed he was casually dressed.  
There was no psychomotor abnormality.  His speech was normal 
in rate and tone.  His thoughts were goal directed.  The 
Veteran's mood was described as better but his affect was 
restricted.  There was no gross impairment in memory or 
cognition.  He was fully alert and oriented.  The Veteran 
denied any lethality or hallucinations and there was no 
evidence of such.  His insight and judgment were fair.  Axis 
I diagnoses of PTSD, chronic; marijuana dependence; and 
alcohol dependence; were rendered.  The Veteran's primary 
support group and financial employment stressors were 
described as moderate.  The examiner assigned a GAF score of 
60.  She noted that the Veteran had the capacity to handle 
his financial affairs.  She further indicated that the GAF 
score was for all the Axis I diagnoses and could not be 
divided up due to the overlapping nature of these disorders.  

Treatment records obtained in conjunction with the Veteran's 
claim reveal that at the time of an October 2004 evaluation, 
he was noted to have a history of alcohol, cannabis, and 
nicotine dependence.  The Veteran was also noted to have 
hypertension, polycythemia, impotence, erythrocytosis, and 
Hepatitis C.  The Veteran reported having been depressed 
since 1997 after separating from his wife.  He also indicated 
that he was unable to focus, or concentrate and that he had 
anhedonia at times.  He further reported having nightmares 
and flashbacks related to Vietnam.  The veteran denied 
feeling helpless or hopeless or feeling that his life was 
worth living.  He also denied suicidal or homicidal 
ideations.  The Veteran further denied mania, anxiety, and 
auditory and visual hallucinations.  

Mental status examination revealed that the Veteran was 
moderately groomed and nourished.  He was pleasant and 
cooperative and had good eye contact.  Speech rate and volume 
were within normal limits.  His mood was dysphoric.  His 
affect was irritable and he denied any visual hallucinations.  
The Veteran also denied any suicidal or homicidal ideations.  
Thoughts were logical and goal directed.  Insight and 
judgment were limited.  He was alert and oriented times 
three.  Diagnoses of chronic PTSD; dysthymia; alcohol, 
cannabis, and nicotine dependence, in controlled environment; 
diabetes mellitus; hypertension; polycythemia; impotence; 
erythrocytosis; and hepatitis C were rendered.  The examiner 
assigned a GAF score of 50.  

At a psychiatric intake evaluation performed later that 
month, the Veteran reported having longstanding PTSD symptoms 
of recurrent nightmares, flashbacks, intrusive thoughts, 
social withdrawal, depressed mood, generalized anxiety, 
difficulty concentrating, poor attention span, insomnia, 
irritability, and night sweats.  His symptoms were further 
complicated by a history of substance abuse.  

The Veteran denied any acute psychotic symptoms, history of 
panic attacks, periods of mood swings, etc.  He had no active 
suicidal or homicidal ideations.  The Veteran reported having 
nightmares and intrusive thoughts 2-3 times per month.  He 
described becoming psychologically distressed and aroused 
when exposed to any internal or external cues resembling his 
traumatic events.  He noted having emotional detachment from 
others and avoidance of people.  The Veteran further reported 
having increased arousal response, including chronic sleep 
disturbance, hypervigilance, irritability, and anger 
containment problems.  The Veteran expressed feeling that 
these symptoms were compounded by substance abuse dependence, 
which had contributed to impaired social, family, and 
occupational functioning.  The Veteran indicated that he had 
been married for 35 years but separated for the past ten 
years.  He had two adult children with whom he maintained a 
relationship.  

Mental status examination revealed he was alert but angry 
looking.  He was casually dressed and had good eye contact 
during the examination.  The Veteran had a good fund of 
knowledge and was of average intelligence.  Speech was of 
normal rate and flow.  There was no looseness of associations 
or flight of ideas noted.  He was oriented times four.  
Immediate recall was intact and there were no recent or 
remote memory deficits.  He had no difficulty recalling past 
significant events.  Attention and concentration span were 
fair.  There were no hallucinations or delusions present.  
Thoughts were logical, goal directed, coherent, and relevant.  
Mood was irritable and affect was appropriate to thought 
content.  There were no active suicidal or homicidal 
thoughts, ideations, or plans.  Insight and judgment were 
intact.  Axis I diagnoses of chronic PTSD; alcohol dependence 
in partial remission; nicotine dependence in partial 
remission; nicotine dependence; and cannabis abuse, were 
rendered.  Axis III diagnoses of hypertension; h/o diabetes 
mellitus; GERD; hepatitis C; and h/o impotence were rendered.  
The examiner assigned an overall GAF score of 40.  

At the time of a December 2005 visit, the Veteran continued 
to take Zoloft on a daily basis and reported no major side 
effects.  He was sleeping better than before and had a good 
appetite.  He was still bothered by nightmares and intrusive 
thoughts related to his trauma but denied any active 
psychotic symptoms.  The Veteran felt good about the 
improvement in his symptoms and denied any active thoughts of 
suicide or homicide.  He noted that he was in the process of 
getting a divorce from his wife as they could not get along 
with each other.  He was casually dressed and had good eye 
contact.  The Veteran was interactive during the session and 
able to verbalize his feelings.  Speech was of a normal 
rhythm and flow.  He had a fairly good fund of knowledge and 
his attention and concentration span were fair.  There were 
no memory problems.  Thoughts were logical and goal directed 
and there were no active delusions or hallucinations.  His 
mood was dysphoric and he had full range of affect.  He 
continued to experience intrusive thoughts and nightmares.  
The Veteran had no active suicidal/homicidal ideations or 
plans.  Axis I diagnoses of PTSD, chronic; alcohol dependence 
in partial remission; nicotine dependence; and cannabis 
abuse, were rendered.  Axis III diagnoses of hypertension, 
diabetes mellitus, gastroesophageal reflux disorder; 
hepatitis C; and history of impotence were also rendered.  
The examiner assigned an overall GAF score of 40.  

In an April 2006 note, the Veteran was noted to be taking 
Zoloft on a daily basis and reported no major side effects.  
He was sleeping better and had a good appetite.  The Veteran 
was still bothered by nightmares and intrusive thoughts but 
denied any psychotic symptoms.  He felt good about the 
improvement in his symptoms and denied any active thoughts 
about suicide or homicide.  He expressed recurrent and 
intrusive thoughts of distressing recollections of combat.  
The Veteran relived the experience and endorsed illusions, 
delusions, and dissociative flashback episodes.  The Veteran 
avoided thoughts, feelings, or conversations associated with 
trauma.  He also avoided people, places, and activities that 
caused recollections of trauma.  He had detachment and 
estrangement from others and appeared to have a restricted 
range of affect.  The Veteran reported having difficulty 
staying asleep and outbursts of anger and irritability.  He 
noted having difficulty concentrating and expressed 
hypervigilance and endorsed exaggerated startle response.  
The Veteran had endorsed feelings of avoidance, 
reexperiences, and arousal for more than one month.  

Mental status examination revealed he was casually dressed 
and he had good eye contact.  He was interactive during the 
session and able to verbalize feelings.  Speech was of normal 
rhythm and flow.  He had a fairly good fund of knowledge and 
his attention and concentration span was described as fair.  
The Veteran had no memory problems.  Thoughts were logical 
and goal directed.  There were no active delusions or 
hallucinations.  His mood was dysphoric and he had full range 
of affect.  He continued to experience intrusive thoughts and 
nightmares.  The Veteran had no active homicidal or suicidal 
thoughts or ideations.  Insight and judgment were described 
as fair.  The examiner rendered Axis I diagnoses of PTSD, 
chronic; alcohol dependence, in partial remission; nicotine 
dependence; and cannabis abuse.  The same Axis III diagnoses 
that had been previously listed were again listed.  The 
examiner assigned an overall GAF score of 40.  

In his May 2006 substantive appeal, the Veteran stated his 
medications controlled the nightmares and depression 
associated with his PTSD.  He noted that he was having a hard 
time controlling his anger and that his divorce was pending.  
The Veteran indicated that there had been no social 
adaptability evaluation and how it affected his industrial 
adaptability.  He stated that PTSD was the main reason that 
he was not employed. 

In a May 2006 VA treatment record, the Veteran again reported 
taking Zoloft and having no major side effects.  He was still 
having intrusive thoughts and nightmares but denied any 
psychotic symptoms.  He also denied having any active suicide 
or homicide thoughts.  The Veteran reported that he lived a 
lonely life and had limited interactions with others.  He 
recently became divorced from his wife and was living with 
his niece.  He noted that he was unemployable and permanently 
disabled due to emotional problems with his PTSD.  

Mental status examination revealed he was casually dressed 
and he had good eye contact.  He was interactive during the 
session and able to verbalize his feelings.  Speech was of 
normal rhythm and flow.  He had a fairly good fund of 
knowledge and his attention and concentration span were 
described as fair.  He had no memory problems.  Thoughts were 
logical and goal directed.  There were no active delusions or 
hallucinations.  His mood was dysphoric and he had full range 
of affect.  He continued to experience intrusive thoughts and 
nightmares.  The Veteran had no active homicidal or suicidal 
thoughts or ideations.  Insight and judgment were described 
as fair.  The examiner rendered Axis I diagnoses of PTSD, 
chronic; alcohol dependence, in partial remission; nicotine 
dependence; and cannabis abuse.  The same Axis III diagnoses 
that had been previously listed were again listed.  The 
examiner again assigned an overall GAF score of 40.  

Social Security records obtained in conjunction with the 
Veteran's claim reveal that he was found disabled as of July 
2006, with the primary diagnosis being osteoarthritis and the 
secondary diagnosis being peripheral vascular disease.  

In conjunction with his request for Social Security benefits, 
the Veteran was afforded an examination in August 2006.  At 
the time of the examination, the Veteran reported having had 
PTSD and depression but stated he had no current symptoms 
because he was taking his medication.  The Veteran indicated 
that he was not trying to obtain work as he was 
"unemployable".  He stated that his unemployability arose 
as a result of his physical limitations.  The Veteran noted 
that his medical history included high blood pressure, high 
cholesterol, diabetes, and problems with his knee.  

Mental status examination revealed that he was casually 
dressed and showed adequate hygiene.  His behavior was 
appropriate.  His speech was normal except with some problems 
with fluency.  His language was within normal limits.  The 
Veteran's thought processes were logical and goal directed.  
He denied any disturbance of thought content or perceptual 
abnormalities.  He described his mood as alright and his 
affect was normal.  He was fully oriented to time, place, and 
person.  The Veteran reported no problems with attention and 
concentration and he did not appear to have any difficulties 
during the examination.  He noted only slight problems with 
his memory.  The Veteran was only able to recall one out of 
three objects after 12 minutes.  Memory problems did not 
significantly interfere with his daily functioning.  His 
judgment and insight were limited.  He was polite and 
cooperative and his persistence and pace appeared to be 
normal.  Axis I diagnoses of history of depression and PTSD, 
currently managed with medication; alcohol abuse, early full 
remission; and marijuana abuse, sustained full remission, 
were rendered.  The examiner assigned a GAF score of 70.  He 
stated that the Veteran's prognosis was good and he reported 
that he was not currently experiencing symptoms of PTSD or 
depression because he was compliant with his medication.  The 
examiner indicated that the Veteran could accept instructions 
from supervisors, interact with coworkers, and interact with 
the public.  He could also deal with the usual stressors 
encountered in competitive work.  

The Veteran was afforded an additional VA examination in June 
2007.  The Veteran indicated that he had no problems and that 
he did not mess with you if you did not mess with him.  He 
stated that he spent most of his days watching television 
with his sister at home.  He watched television, read, played 
cards with his friends, and sat on the porch.  He noted that 
he began to drink early in the afternoon.  The Veteran stated 
that he did not have an alcohol related problem.  He was 
noted to have abused marijuana since 1968.  The Veteran had 
been in jail many times for gambling but none for violence.  
He stated that he slept and ate well.  The Veteran noted 
having had bad dreams in the past but did not have any and 
stated that he had occasional flashbacks, worsened by the 
Iraq War.  

The Veteran noted that he was withdrawn from the public and 
spent time with family members and friends only.  He had 
never been suicidal or assaultive.  He was not currently 
receiving psychotropic drugs and had taken numerous anti-
depressants through the years.  There was no history of mania 
or psychosis.  

Mental status examination revealed the Veteran to be well 
nourished.  He maintained eye contact well and his behavior 
was normal.  He repeatedly expressed his desire to be left 
alone and not interfered with.  Speech and thought processes 
were goal directed with no psychomotor abnormalities.  The 
Veteran was oriented in all spheres.  Memory function was 
good with three out of three objects at one minute and one 
out of three after fifteen minutes.  No memory deficit could 
be elicited.  Mood and affect were euthymic.  Thought 
processes did not display any evidence of psychosis.  The 
Veteran was not suicidal, homicidal, manic, hypomanic, 
obsessive, or compulsive.  Fund of knowledge was good as was 
abstracting ability.  Mathematical calculation ability was 
good and insight and judgment were fair.  The Veteran denied 
that he suffered from a substance abuse problem.  Axis I 
diagnoses of PTSD, mild, chronic; alcohol dependence; and 
cannabis dependence, were rendered.  Axis III diagnoses of 
diabetes mellitus, rheumatoid arthritis, hypertension, and 
hypercholesterolemia, were rendered.  He assigned a GAF score 
of 55.  The examiner stated that the Veteran suffered from 
mild PTSD.  He was not acutely homicidal or suicidal.  He 
noted that the Veteran would be capable of performing simple 
and repetitive tasks in a supervised setting and he was not a 
threat to himself or others.  He stated that the Veteran 
indicated that his symptoms had gotten worse by virtue of his 
increasing pain due to rheumatoid arthritis.  

The examiner indicated that despite his continuous drinking 
and cannabis abuse, the Veteran was capable of handling his 
own funds.  He was also able to follow basic directions and 
attend to his own activities of daily living.  He noted that 
the Veteran had persistent avoidance of stimuli associated 
with trauma events including restrictive range of affect, 
efforts to avoid activities that arouse the events, feelings 
of detachment from others, and markedly diminished 
participation in activities.  The Veteran was also noted to 
have persistent symptoms of increased arousal manifested by 
intermittent difficulty concentrating, infrequent difficulty 
staying asleep, and exaggerated startle response.  He noted 
that the disturbance had caused impairment in social and 
occupational functioning.  

As to the veteran's PTSD symptomatology the Board finds that 
his PTSD symptoms more closely approximates that necessary 
for a 50 percent disability evaluation.  The Board notes that 
at the time of the Veteran's June 2005 and May 2007 VA 
examinations, he was assigned GAF scores of 60 and 55, 
respectively.  As noted above, such scores were indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The Veteran 
has also been shown to have problems with short-term memory, 
intrusive recollections and nightmares, irritability, 
hypervigilance, startle response, and inability to maintain 
relationships with no more than a few friends or close family 
members throughout the course of the appeal.  As such, the 
criteria for a 50 percent disability evaluation have been met 
throughout the course of the appeal.  

The criteria for a evaluation in excess of 50 percent have 
not been met at anytime.  The Board does note that the 
Veteran has been assigned GAF scores of 40.  However, the 
Board notes that the GAF score encompasses the Veteran's 
general overall health impairment.  In this case, the Veteran 
has numerous health problems, including many physical 
ailments,  both service-connected and nonservice-connected.  
The service-connected disorders include arterial occlusive 
disease of the right leg associated with diabetes mellitus, 
rated as 100 percent disabling, and diabetes mellitus, rated 
as 20 percent disabling.  In addition, the Veteran has not 
been shown to meet the criteria for a 70 percent disability 
evaluation including suicidal ideation; obsessional rituals 
which interfere with routine activities; or speech that is 
intermittently illogical, obscure, or irrelevant.  Near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively has 
also not been shown to be present.  The Veteran has also not 
been shown to have spatial disorientation or neglect of 
personal appearance or hygiene at any time.  Although the 
Veteran is currently unemployed, and has been found to be 
totally disabled for Social Security purposes, the primary 
and secondary diagnoses causing his unemployability were 
listed as osteoarthritis and peripheral vascular disease.  
Moreover, the Social Security examiner indicated that the 
Veteran was not experiencing symptoms of PTSD or depression 
because he was compliant with his medication.  As to 
relationships, the Board notes that while the Veteran is no 
longer married, he continues to maintain a relationship with 
his sister and has friends that sits with on the porch and 
plays cards.  As such, the criteria for an evaluation in 
excess of 50 percent for PTSD have not been met.  


Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran has currently been diagnosed as having PTSD.  The 
rating criteria contemplate the symptomatology associated 
with this disorder.  His disability is, thus contemplated in 
the rating schedule.  No exceptional factors have been 
alleged.  The Veteran has not been hospitalized for his PTSD.  
While he is currently unemployed and has been found to be 
disabled for Social Security Administration purposes, his 
PTSD has not been identified as the cause of his disability.  

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

A 50 percent evaluation for PTSD is granted.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


